         Case 1:19-cv-02598-MKV Document 53 Filed 12/04/20 Page 1 of 2

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 12/4/2020
 RICHARD LEBRON,

                            Plaintiff,

                            -against-
                                                                        1:19-cv-2598-MKV
 RAUL RAMOS, M.D., Sight Medical Director, North
                                                                      ORDER GRANTING
 Infirmary Command; WOLF, Registered Nurse, Hemo-
                                                                    MOTION TO WITHDRAW
 Dialysis Nurse, North Infirmary Command; CORREA,
 correction Officer, North Infirmary Command; NWAGWU,
 Correction Officer, North Infirmary Command,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On October 29, 2020, Plaintiff’s counsel filed a letter motion to withdraw as counsel [ECF

No. 47]. On November 19, 2020, Plaintiff’s counsel filed a second letter requesting an update on

the status of the letter motion [ECF No. 48]. In the second letter, Plaintiff’s counsel represented

that Defendants consent to the withdrawal of Plaintiff’s counsel.

       On November 24, 2020, the Court denied the letter motion without prejudice for failure to

comply with Local Rule 1.4 [ECF No. 49]. The Court granted Plaintiff’s counsel leave to file a

formal motion with an affidavit that satisfies the requirements of Local Rule 1.4 and a

memorandum of law in support of the motion.

       On November 30, 2020, Plaintiff’s counsel filed a formal motion to withdraw [ECF No.

52] with a supporting memorandum of law [ECF No. 52-1] and an ex parte supporting affidavit

[ECF No. 51], with a corresponding letter motion to seal the affidavit [ECF No. 50]. The affidavit

was filed ex parte because, as Plaintiff’s counsel stated, it “contains information that could be

potentially prejudicial to Plaintiff’s claims” [ECF No. 50].




                                                 1
          Case 1:19-cv-02598-MKV Document 53 Filed 12/04/20 Page 2 of 2




       The Court has carefully reviewed the materials submitted by Plaintiff’s counsel. Given

Defendants’ consent to the motion and the grounds for the motion articulated in the ex parte

affidavit, the Court GRANTS the motion to withdraw [ECF No. 52]. The Court also GRANTS

the letter motion to seal the Affidavit of Caitlin Robin [ECF No. 50].

       Plaintiff shall file a letter on or before January 6, 2021, advising the Court whether he has

retained substitute counsel or whether he will proceed pro se.

       Failure to comply with this Order and the deadline herein may result in sanctions,

including the preclusion or dismissal of claims.

       The Clerk of Court is respectfully requested to terminate docket entries 50 and 52 and mail

a copy of this Order to the pro se Plaintiff at the address of record.



SO ORDERED.
                                                       _________________________________
Date: December 4, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge




                                                  2
